FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to papers filed 03/23/2022 in which claims 1-4 were amended. All the amendments have been thoroughly reviewed and entered.
Claims 1-12 are under examination. 

Withdrawn Rejections
The rejection of claims 1-12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (New Matter), is withdrawn, in view of Applicant’s amendments to claim 1, which have necessitated the new written description rejection below.
The rejection of claims 1-12 on the basis that it contains an improper Markush grouping of alternatives, is withdrawn, in view of Applicant’s amendments to claim 1.
The rejection of claims 1-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn, in view of Applicant’s amendment to claim 1.
The rejection of claim(s) 1, 4, 5 and 7-12 under 35 U.S.C. 102(a)(1) as being anticipated by Quellet (6 December WO 2007/137441; WO 2007/137441; cited in IDS 03/17/2020), as evidenced by Carvalho et al (Food Research International 61, 2014, 236-245; cited in IDS 03/17/2020), is withdrawn, in view of Applicant’s to claim 1. However, this 102 rejection may be reinstated if the new matter material (as discussed below in the new matter rejection) was to be removed from claim 1 as a response to the new matter rejection set forth in this office action. Thus, Applicant’s arguments filed 03/23/2022 as they pertain to this rejection are moot in view of the new 103 rejections below.
The rejection of claims 1-12 under 35 U.S.C. 103 as being unpatentable over Quellet (6 December WO 2007/137441; WO 2007/137441; cited in IDS 03/17/2020) in view of Lei et al (19 December 2013; US 2013/0337023; cited in IDS 03/17/2020), and as evidenced by Carvalho et al (Food Research International 61, 2014, 236-245; cited in IDS 03/17/2020), is withdrawn, in view of Applicant’s amendment to claim 1. However, this 103 rejection may be reinstated if the new matter material (as discussed below in the new matter rejection) was to be removed from claim 1 as a response to the new matter rejection set forth in this office action. Thus, Applicant’s arguments filed 03/23/2022 as they pertain to this rejection are moot in view of the new 103 rejections below.
The rejection of claims 1-12 under 35 U.S.C. 103 as being unpatentable over Quellet (6 December WO 2007/137441; WO 2007/137441; cited in IDS 03/17/2020), as evidenced by Carvalho et al (Food Research International 61, 2014, 236-245; cited in IDS 03/17/2020), and further in view of de Villeneuve et al (US 2015/0252312 A1; Published on 10 September 2015; Filed on 22 December 2014), is withdrawn, in view of Applicant’s amendment to claim 1. However, this 103 rejection may be reinstated if the new matter material (as discussed below in the new matter rejection) was to be removed from claim 1 as a response to the new matter rejection set forth in this office action. Thus, Applicant’s arguments filed 03/23/2022 as they pertain to this rejection are moot in view of the new 103 rejections below.

Modified Rejection
Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 112 – NEW MATTER
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 introduces new matter as the claim recite the limitation: a polyfunctional amine that is cross-linked into the first or second microcapsule wall with a cross-linking agent. There is no support in the specification for this limitation.
Applicant asserted that the support for the amendment of claim 1 is found in paragraphs [0028], [0032]-[0033], [0067]-[0068], [0082] and [0219] of the specification.
However, after a thorough review of said paragraphs [0028], [0032]-[0033], [0067]-[0068], [0082] and [0219], as well as, throughout the specification, there is no support for the polyfunctional amine is cross-linked into the first or second microcapsule wall with a cross-linking agent. 
The only paragraphs which mention or is relevant to “crosslinking” are paragraph [0067], [0082] and [0219]. However, paragraph [0067] pertains to the second microcapsule can be different from the first microcapsule in term of the degree of crosslinking. Nowhere in said paragraph [0067] does it discloses that the polyfunctional amine such as a protein, amino acid, chitosan or polysaccharide is cross-linked into the first or second microcapsule wall with a cross-linking agent. 
As to paragraph [0082], this paragraph discloses microcapsules with polymer(s) composed with primary and/or secondary amine reactive groups or mixtures thereof and cross-linkers can also be used. Nowhere in said paragraphs [0082] does it discloses that the polyfunctional amine such as a protein, amino acid, chitosan or polysaccharide is cross-linked into the first or second microcapsule wall with a cross-linking agent. While said paragraph [0082] that the microcapsules can contain cross-linkers, there is no disclosure on the cross-linkers being reacted with polyfunctional amine such as a protein, amino acid, chitosan or polysaccharide such that the polyfunctional amine is cross-linked into the microcapsule wall. 
As to paragraph [0219], this paragraph relates to purified capsule suspension in which purity is achieved by washing the capsules until a neutral pH is achieved, which is indicative of removal of unwanted impurities and/or starting material such as cross-linking agent. Nowhere in said paragraphs [0082] does it discloses that the polyfunctional amine such as a protein, amino acid, chitosan or polysaccharide is cross-linked into the first or second microcapsule wall with a cross-linking agent.
Claims 2-12 are also rejected as they depend from claim 1, thereby also containing the new matter material.
As such, the disclosure does not reasonably convey that the inventor had possession of the subject matter of claim 1 as amended at the time of filing of the instant application.

Response to Arguments
Applicant's arguments filed 03/23/2022 have been fully considered but they are not persuasive. 
Applicant argues that support for the amendments of claim 1 is found in paragraphs [0028], [0032]-[0033], [0067]-[0068], [0082] and [0219] of the specification. (Remarks, page 7).
In response, the Examiner disagrees. As discussed above in the pending new matter rejection, The only paragraphs which mention or is relevant to “crosslinking” are paragraph [0067], [0082] and [0219]. However, paragraph [0067] pertains to the second microcapsule can be different from the first microcapsule in term of the degree of crosslinking. Nowhere in said paragraph [0067] does it discloses that the polyfunctional amine such as a protein, amino acid, chitosan or polysaccharide is cross-linked into the first or second microcapsule wall with a cross-linking agent. 
As to paragraph [0082], this paragraph discloses microcapsules with polymer(s) composed with primary and/or secondary amine reactive groups or mixtures thereof and cross-linkers can also be used. Nowhere in said paragraphs [0082] does it discloses that the polyfunctional amine such as a protein, amino acid, chitosan or polysaccharide is cross-linked into the first or second microcapsule wall with a cross-linking agent. While said paragraph [0082] that the microcapsules can contain cross-linkers, there is no disclosure on the cross-linkers being reacted with polyfunctional amine such as a protein, amino acid, chitosan or polysaccharide such that the polyfunctional amine is cross-linked into the microcapsule wall. 
As to paragraph [0219], this paragraph relates to purified capsule suspension in which purity is achieved by washing the capsules until a neutral pH is achieved, which is indicative of removal of unwanted impurities and/or starting material such as cross-linking agent. Nowhere in said paragraphs [0082] does it discloses that the polyfunctional amine such as a protein, amino acid, chitosan or polysaccharide is cross-linked into the first or second microcapsule wall with a cross-linking agent.
As such, the Examiner maintains the position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of claim 1 as amended at the time of filing of the instant application.


New Rejections
Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quellet (6 December WO 2007/137441; WO 2007/137441; cited in IDS 03/17/2020) cited in IDS 03/17/2020) in view of Reymar et al (US 2015/0132377 A1; Published: 14 May 2015; Filing date: 11 November 2014) and Pluyter et al (6 September 2007; US 2007/0207174 A1), and as evidenced by Carvalho et al (Food Research International 61, 2014, 236-245).
Regarding claim 1, Quellet teaches a particulate composition comprising loosely-agglomerated microcapsules comprising 50% wt% of cationic microcapsules encapsulating 28 wt% perfume having a zeta potential +19±2 Mv, and 50% wt% anionic starch microcapsules encapsulating 28 wt% perfume (Abstract; pages 8-11; Examples 1, 2 and 5). As evidenced by Carvalho et al (Food Research International 61, 2014, 236-245), the starch encapsulating wall material used for forming the starch microcapsules has zeta potential -2.80 ± 0.20 mV (Carvalho: page 237, left column, section 2.1).
However, Quellet does not teach polyfunctional amine that is cross-linked into the first or second microcapsule wall with a cross-linking agent of claim 1.
Regarding the polyfunctional amine that is cross-linked into the first or second microcapsule wall with a cross-linking agent of claim 1, Reymar teaches a capsule delivery system comprising a first capsule containing a first capsule wall encapsulating a first active material and a second capsule containing a second capsule wall encapsulating a second active material (Abstract; [0006], [0009]-[0012], [0014]-[0048], [0089]; Example 7). Reymar teaches the first and second capsules differ in their wall materials, amounts of wall materials, ratio of wall materials, core modifiers, scavengers, active materials, curing temperatures, heating rates curing times or a combination thereof (Abstract; [0006] and [0014]). Reymar teaches the microcapsules containing polymer(s) composed of primary and/or secondary amine reactive groups or mixtures thereof  and crosslinkers, wherein the amine containing polymers can be proteins such as gelatin as well as polysaccharide ([0027]). Per Pluyter, microcapsules containing polymer(s) composed of primary and/or secondary amine reactive groups or mixtures thereof and crosslinkers, wherein the amine containing polymers can be proteins such as gelatin as well as polysaccharides of Reymar are cationic microcapsules (Pluyter: [0009]-[0010], [0098]-[0128] and [0131]).
It would have been obvious to one of ordinary skill in the art to incorporate microcapsules containing polymer(s) composed of primary and/or secondary amine reactive groups or mixtures thereof and crosslinkers, wherein the amine containing polymers can be proteins such as gelatin as well as polysaccharide as the cationic microcapsules in the microcapsules composition of Quellet, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Reymar provided the guidance to do so by teaching that a multicapsule composition such as those of Quellet can contain microcapsules containing polymer(s) composed of primary and/or secondary amine reactive groups or mixtures thereof and crosslinkers, wherein the amine containing polymers can be proteins such as gelatin as well as polysaccharide, as one the microcapsule systems in the multicapsule composition that can also include starch capsules as one of the microcapsule system, and such resultant multicapsule composition containing combination of two or more types of microcapsules when incorporated in consumer products have high stability microcapsules and superior sensory performance over time (Reymar: [0089]), which are also the objectives of the multicapsule composition of Quellet (page 3, lines 18-25). Thus, the incorporation of microcapsules containing polymer(s) composed of primary and/or secondary amine reactive groups or mixtures thereof and crosslinkers, wherein the amine containing polymers can be proteins such as gelatin as well as polysaccharide as the cationic microcapsules in the microcapsules composition of Quellet per guidance from Reymar would provide a reasonable expectation of arriving at stable microcapsules with superior performance, as desired by Quellet and achieve Applicant’s claimed invention with reasonable expectation of success.
Regarding claims 2-3, Reymar teaches the suitable amines for use in forming the microcapsules include proteins such as gelatin and albumin, amino acids such as lysine, arginine and ornithine, chitosan, and polysaccharides ([0042] and [0074]). 
Regarding claim 5, Quellet and Reymar teach the microcapsules encapsulate active material such as fragrances (Quellet: page 7; Reymar: [0051]-[0067]).
Regarding claim 7, Quellet teaches the particulate composition can further contains polyvinyl alcohol, carboxymethyl cellulose or polyvinylpyrrolidone (page 8, lines 30-end to page 9, lines 1-10). 
Regarding claim 8, Quellet teaches the particulate composition can further contain a third capsule composition (pages 16-17). Reymar teaches the multicapsule composition further contains a third, fourth, fifth or sixth capsules ([0011]; claim 17).
Regarding claim 9, Quellet teaches the particulate composition is in the form of a solid such as powder (Abstract; page 5, lines 15-24; Examples 1, 2 and 5). 
Regarding claims 10-12, Quellet and Reymar teaches a personal care product, a household product, a washing product, a cleaning product or a conditioning product containing the microcapsules composition, wherein the product is a fabric conditioner, detergent, fabric spray, personal wash product, home care product, soap, shampoo, rinse-off conditioner, or leave-on conditioner (Quellet: Abstract; page 5, lines 15-24; page 12, lines 1-20; Reymar: [0010]-[0012] and [0090]-[0093]; claims 18-22).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quellet (6 December WO 2007/137441; WO 2007/137441; cited in IDS 03/17/2020) cited in IDS 03/17/2020) in view of Reymar et al (US 2015/0132377 A1; Published: 14 May 2015; Filing date: 11 November 2014) and Pluyter et al (6 September 2007; US 2007/0207174 A1), and as evidenced by Carvalho et al (Food Research International 61, 2014, 236-245), as applied to claim 1 above, and further in view of de Villeneuve et al (US 2015/0252312 A1; Published on 10 September 2015; Filed on 22 December 2014).
The microcapsule composition of claim 1 is discussed above.
However, Quellet, Reymar and Pluyter do not teach the polysaccharide of claim 4 and the deposition aid of claim 6.
Regarding claims 4 and 6, de Villeneuve teaches a microcapsule composition comprising microcapsules encapsulating a fragrance, wherein the microcapsule wall comprises a multi-functional amine including protein such as gelatin or an amino acid such as arginine, lysine, histidine or ornithine, and polysaccharide such as chitosan (Abstract; [0012]-[0026]). de Villeneuve teaches the microcapsule composition further contains a deposition aid such as polyquaternium-6, polyquaternium-47, polyquaternium-53, polyvinylamine, poly(vinylamine-co-vinylformamide), or a combination thereof ([0017], [0062], [0126]).
It would have been obvious to one of ordinary skill in the art to incorporate chitosan in the microcapsule composition of Quellet, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Reymar indicated that polysaccharide is a suitable multi-functional amine for use in forming the microcapsules, and de Villeneuve indicated that chitosan, a polysaccharide is a suitable multi-functional amine for use in forming the microcapsules, and such multi-functional amines function as a stabilizing agent to improve the stability of an extended period of storage (de Villeneuve: [0012], [0013] and [0154]). Thus, an ordinary artisan provided the guidance from the prior art would looked to including a polysaccharide such as chitosan in the microcapsule composition of Quellet, with a reasonable expectation of achieving a resultant microcapsule composition with improve the stability of an extended period of storage, which is also one of the objectives of Quellet (page 2, lines 8-11; page 3,lines 23-25), and achieve Applicant’s claimed invention with reasonable success.
It would have been obvious to one of ordinary skill in the art to include a deposition aid to the microcapsule composition of Quellet and Reymar, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because de Villeneuve provided the guidance to do so by teaching that a deposition aid such as polyquaternium-6, polyquaternium-47, polyquaternium-53, polyvinylamine, poly(vinylamine-co-vinylformamide), or a combination thereof can be included in the microcapsule composition of Quellet and Reymar so as to increase the affinity of capsules to the treated surface area such as fabric, hair or skin (de Villeneuve: [0062] and [0126]). Thus, an ordinary artisan provided the guidance from the prior art would have looked to including a deposition aid to the microcapsule composition of Quellet and Reymar with a reasonable expectation of achieving a resultant microcapsule composition with increase the affinity of capsules to the treated surface area such as fabric, hair or skin, which is also one of the objectives of Quellet (page 3, lines 4-7; page 6, lines 9-12) and Reymar ([0051]-[0052]), and achieve Applicant’s claimed invention with reasonable success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613